DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the amendments filed on 03/16/2021.
Claims 1-6 and 8-12 are currently pending in this application. Claims 1, 4-6 and 8-12 have been amended. Claims 7 and 13 are cancelled. 
The amendment to the specification filed on 03/16/2021 has been entered.
No new IDS has been filed.

Response to Arguments
The previous objection to the abstract of the specification has been withdrawn in response to the applicant’s amendments/remarks.
The previous objections to the claims 1, 11 and 12 have been withdrawn in response to the applicant’s amendments/remarks.
The previous 112(b) rejections to the claims 1-6 and 8-12 have been withdrawn in response to the applicant’s amendments/remarks.
The previous 101 rejections to the claim 11 have been withdrawn in response to the applicant’s amendments/remarks.

Allowable Subject Matter
Claims 1-6 and 8-12 are allowed.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 11 and 12,

Peeters et al. (2017/0012948 A1) discloses a method or a device featuring an RSA process in which the private key is separated into shares. Decryption, authentication and other RSA objectives may be accomplished by successive modular exponentiation of a ciphertext or a signature. A user splits a private key exponent d of the RSA into two parts d*1 and d*2. The user initializes a first device with the key <N, d* 1> and gives this device to a second user, who promised to not give access to the device to anyone else than the first user. Then the second user initializes a second device with the key <N, d*2>. Whenever the user gets an encrypted message C, the user visits the second device, uses the first device to decrypt the message to produce a first intermediate message X, and then uses the second user’s own device to decrypt X and to produce the original clear text message M. All shares can be processed in a single device - see fig. 1; abstract; paras. [0031]-[0034] of Peeters.

Fazio et al. (US 9,130,757 B2) teaches a system and a method for protecting authenticated communication in dynamic federated environments. The method includes distributing shares of a private signature key to a group of users. When switching from an existing to a new group of users, the method includes producing a plurality of sub-shares from each of the distributed shares of existing users, with each sub-share being accompanied by a corresponding validity proof. The sub-shares from multiple existing users are combined to generate a set of shares for new users, with each new share being derived from sub-shares from multiple existing users. The method redistributes shares of a private key from old cluster to a new set of agent workers, so that signature fragments created with old key shares cannot be combined with fragments created with new key shares to generate a valid signature – see figs. 1, 6; abstract, columns 1 and 2 of Fazio.

Bos et al. (US 2016/0239267 A1) teaches a system and a method for modular exponentiation for RSA-based digital signature and decryption schemes. The method includes calculating a modular exponentiation, bd mod n; squaring a working value, c; and conditionally multiplying the working value, c, by a base value, b, dependent on a bit of an exponent, d, and unconditionally multiplying the working value, c, by a lookup table entry associated with the base value. One white-box approach to this scenario is to provide the content-consumer with the ability to digitally sign messages using a private key, d, assigned to the content consumer without actually giving the private key, d, to the content-consumer. To that end, the content-consumer may be provided, instead, with a lookup table of pre-computed values based on the private key, d, that may be used in computing the modular exponentiation – see figs. 1, 4; abstract, paras. [0001], [0005] and [0045] of Bos.

However, the prior art of record does not teach or render obvious the limitations combination with other limitations: in independent claims 1, 11 and 12 for a method, a 
splitting a private exponent component (d) of the RSA key into at least a first private exponent component share (d1) and a second private exponent component share (d2) such that:
the product of the first private exponent component share and the second private exponent component share is equal to the private exponent component d modulo φ(N) (d1.d2 = d (modulo φ(N))),
one private exponent component share is superior or equal to φ(N) and,
the other private exponent component share is inferior to φ(N),
obtaining a hashed message (y) being computed by hashing a message (m) with a public hash function H :{0,1}* -> Z*N (y = H(m));
generating a first part (x1) of the RSA signature from the hashed message (y) and the first private exponent component share (d1), and generating a second part (x2) of the RSA signature from the first part (x1) and the second private exponent component share (d2); and
determining the RSA signature from the second part of the RSA signature (x2), 
wherein the step of generation of a part of the RSA signature from the smaller private exponent component share among the first and second private exponent component shares is performed using a whitebox protection method and 
wherein the step of generation of a part of the RSA signature from the bigger private exponent component share among the first and second private exponent component shares is performed using lower security requirements.

Dependent claims 2-6 and 8-10 are allowed as they depend from allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAUNG T LWIN/Primary Examiner, Art Unit 2495